ACCEPTED
                                                                        07-14-00340-CR
                                                            SEVENTH COURT OF APPEALS
                                                                     AMARILLO, TEXAS
                                                                  1/13/2015 11:55:40 AM
                                                                       Vivian Long, Clerk


           NO. 07-14-00340-CR

       IN THE COURT OF APPEALS
                                                        FILED IN
                                                 7th COURT OF APPEALS
     SEVENTH DISTRICT OF TEXAS                       AMARILLO, TEXAS
                                                 1/13/2015 11:55:40 AM
              Amarillo, Texas                          VIVIAN LONG
                                                          CLERK



         ALLYNE SHANE DOYLE

                  Appellant

                     V.

          THE STATE OF TEXAS

                  Appellee

Appealed from the 69th Judicial District Court
          Dallam County, Texas
              Cause #4361



           APPELLANT’S BRIEF



                              TIMOTHY D. SALLEY
                              State Bar No. 00795633
                              Salley & Lands
                              102-B E 7th Street
                              Dumas, TX 79029
                              (806) 934-3185
                              tsalley53@gmail.com
                               NO. 07-14-00340-CR

                                       IN THE

                         SEVENTH COURT OF APPEALS

                                  Amarillo, Texas


                             ALLYNE SHANE DOYLE

                                      Appellant

                                          V.

                              THE STATE OF TEXAS

                                      Appellee



                  NAMES OF ALL PARTIES AND ATTORNEYS


       So the members of the Court can determine disqualification and recusal
under Texas Rules of Appellate Procedure 15 and 15a, Appellee certifies that the
following is a complete list of the parties, attorneys, the trial court judge, and any
other person who has any interest in the outcome of the matter:

Timothy D. Salley, Appellant’s attorney at trial and on appeal
102 E 7th Street, Suite B
PO Box 974
Dumas, Texas 79029
Telephone: (806) 934-3185

Nancy Nemer, Assistant Attorney General
PO Box 12548
Austin, Texas 78711
Telephone: (512) 463-8376

Honorable Ron Enns, Trial Judge
District Judge, 69th judicial District, Dallam County
715 S Dumas Ave.
Dumas, Texas 79029
Telephone: (806) 935-2700



                                          2
Allyne Shane Doyle
Defendant/Appellant



                          Respectfully Submitted,


                          _______/s/_Tim_Salley____
                          Timothy D. Salley
                          Salley & Lands, Attorneys’ at Law
                          State Bar No. 00795633
                          Attorney for Appellant
                          102 E 7th Street, Suite B
                          Dumas, Texas 79029
                          (806) 934-3185
                          tsalley53@gmail.com




                      3
                                         TABLE OF CONTENTS

NAMES OF ALL PARTIES AND ATTORNEYS. . . . . . . . . . . . . . . . . . . . . . . . . . .2

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

STATEMENT REGARDING ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . 6

ISSUES PRESENTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

APPELLANT’S AUTHORITY AND ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . 9

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11

CERTIFICATE OF WORD COUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12




                                                          4
                            INDEX OF AUTHORITIES

   Cases

Johnson v. State, 120 S.W.3d 10

   (Tex.App.-Amarillo 2003, affd 169 S.W.3d223)……………………………..9




                                     5
                           STATEMENT OF THE CASE

      This is an appeal from a bench trial. Defendant was accused of

Aggravated Assault with a Deadly Weapon. The Court found defendant guilty

and assessed punishment at 25 years in the Texas Department of Criminal

Justice. From this sentence Appellant appeals.



                STATEMENT REGARDING ORAL ARGUMENT

      Appellant is not requesting oral argument. The issue in this appeal is

straight forward. If oral argument is requested and granted to the State, then

Appellant requests same.



                             ISSUES PRESENTED

      1.     The Court erred in not granting Appellant’s Motion for a new Trial in

the punishment phase.

                            STATEMENT OF FACTS

      On July 8, 2014, Appellant went to trial before Ron Enns, District Judge,

69th Judicial District, for aggravated assault with a deadly weapon. At the close

of testimony, the Court found Appellant guilty of the offense.     RR 3:121.    A

punishment hearing was immediately convened and all parties announced ready.

RR 3:121. The State announced that it would be calling Angela Reynolds and

Brandy Blanco and others as witnesses in the punishment phase. RR 3:121-2.

These witnesses were in the court room as the witness rule was invoked. RR

3:125. After the witness rule was invoked, Appellants counsel announced to the




                                        6
Court that Appellant did not want to be present during the testimony of some of

these witnesses. RR 3:125. Appellant confirmed that wish to the Court. RR

3:126. Appellant’s reasoning was the he had been warned earlier not to look at

these witnesses because he was coercing or threatening them. RR 3:127. He

was chastised by the State’s Prosecutor and accused of glaring at them in an

attempt to intimidate them. CR 43. The Court confirmed that he had heard there

were some “rumblings” about Appellant looking angrily at witnesses. RR 3:127.

Although the Court had been watching, he did not see anything that caused him

concern. RR 3:128. After discussion with his counsel, Appellant still did not wish

to be present for this part of the testimony. RR 3:129. Appellant confirmed that

there was not one particular witness that he did not want to be present for, but

that it was all of the witnesses.   RR 3:129.     After both sides rested in the

punishment hearing, Appellant was brought back in and sentenced to 25 years in

the Texas Department of Criminal Justice. RR 3:186-7.

      On July 15, 2014, Appellant filed a Motion for a New Trial. CR 1:39. On

August 19. 2014, Appellant filed a supplement to that motion. CR 1:40. Due to a

misunderstanding, Appellant did not testify on his behalf during the punishment

hearing. CR 1:43. At the close of his punishment hearing, Appellant stated that

his counsel had done everything that he had asked counsel to do. RR 3:189.

Appellant wanted to testify but did not inform his counsel until back at the jail

after his sentencing. CR 1:43.




                                        7
                         SUMMARY OF ARGUMENTS

      The Court erred by not granting Appellant’s Motion for a New Trial so he

could testify in a punishment hearing.




                                         8
                      STATE’S AUTHORITY AND ARGUMENT


      I.     The Court erred in not granting Appellant’s Motion for a new Trial

             in the punishment phase.

      “[A] criminal defendant has a constitutional right to testify in his own defense.”

Johnson v. State, 120 S.W.3d 10, 15 (Tex.App.-Amarillo 2003, affd 169

S.W.3d223)(Citing Rock v. Arkansas, 483 U.S. 44 (1987)). The “Supreme Court

[has] held this right arises from the fifth and sixth amendments, is personal to the

defendant, and cannot be waived by counsel.” Id. “To be effective, any waiver of

the right to testify must be made knowingly and voluntarily.” Id. (citing Emery v.

Johnson, 139 F.3d 171, 198 (5th Cir. 1997)).

      On July 8, 2014, Appellant went to trial before Ron Enns, District Judge, 69 th

Judicial District, for aggravated assault with a deadly weapon.        At the close of

testimony, the Court found Appellant guilty of the offense. RR 3:121. A punishment

hearing was immediately convened and all parties announced ready. RR 3:121.

The State announced that it would be calling Angela Reynolds and Brandy Blanco

and others as witnesses in the punishment phase. RR 3:121-2. These witnesses

were in the court room as the witness rule was invoked.         RR 3:125.     After the

witness rule was invoked, Appellants counsel announced to the Court that Appellant

did not want to be present during the testimony of some of these witnesses. RR

3:125. Appellant confirmed that wish to the Court. RR 3:126. Appellant’s reasoning

was the he had been warned earlier not to look at these witnesses because he was

coercing or threatening them.      RR 3:127.      He was chastised by the State’s

Prosecutor and accused of glaring at them in an attempt to intimidate them. CR 43.



                                            9
The Court confirmed that he had heard there were some “rumblings” about Appellant

looking angrily at witnesses. RR 3:127. Although the Court had been watching, he

did not see anything that caused him concern. RR 3:128. After discussion with his

counsel, Appellant still did not wish to be present for this part of the testimony. RR

3:129. Appellant confirmed that there was not one particular witness that he did not

want to be present for, but that it was all of the witnesses. RR 3:129. After both

sides rested in the punishment hearing, Appellant was brought back in the court

room and sentenced to 25 years in the Texas Department of Criminal Justice. RR

3:186-7. It was the understanding that Appellant did not want to be present during

his punishment hearing. The State confirms this understanding in its response to

Appellant’s supplement to his Motion for a New Trial. CR 1:50-51.

       On July 15, 2014, Appellant filed a Motion for a New Trial which was

presented to the trial court. CR 1:39. No hearing was scheduled on that motion, so

on August 19. 2014, Appellant filed a supplement to that motion in order to preserve

his affidavits for the record.   CR 1:40.    Said affidavits were of the complaining

witness and the Appellant in order to inform the trial court of a misunderstanding.

Said supplement was also presented to the trial court. Due to the misunderstanding,

Appellant did not testify on his behalf during the punishment hearing. CR 1:43. At

the close of his punishment hearing, Appellant stated that his counsel had done

everything that he had asked counsel to do. RR 3:189. Appellant wanted to testify

but did not inform his counsel until back at the jail after his sentencing. CR 1:43.

       For these reasons, Appellant asks this Court to grant him a new punishment

hearing.




                                            10
                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, the State prays that this Court

reverse the trial court’s judgment in this cause.



                                                    Respectfully submitted,



                                                    _____/s/__Tim Salley____
                                                    TIMOTHY D. SALLEY
                                                    State Bar No. 00795633
                                                    Asst. 69th District Attorney
                                                    715 S. Dumas Avenue, Room 304
                                                    Dumas, Texas 79029
                                                    (806) 935-5654
                                                    tsalley53@gmail.com




                        CERTIFICATE OF WORD COUNT

       I hereby certify that this brief contains a total of 1,940 words.


                                                    ________/s/ Tim Salley_
                                                    TIMOTHY D. SALLEY




                                         11
                         CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing instrument was provided
to all counsel of record in this matter on the 13th day of January, 2015, in
accordance with the Texas Rules of Appellate Procedure.


                                               ________/s/ Tim Salley_
                                               TIMOTHY D. SALLEY




                                       12